internal_revenue_service number release date index number ------------------------------- ------------------------------- --------------------- ----------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-134647-10 date date date of death ------------------- date of death ------------------- trust decedent date date niece foundation family_member date a court state date date state statute family_member crat b c date date date date d e ---------------------------------------------------------------------------- ------------------ --------------------------- ------------------- ------------------------------- ----------------------------------------- ---------------------------------- ---------------- -------- -------------------------------------------------------------- -------- ----------------- ------------------ ------------------------------------ --------------------------------------------------------------------------------- ----------- -------- -------- ------------------------- ----------------------- ------------------- ---------------- --------- --------- plr-134647-10 dear ----------------------- this letter responds to your authorized representative’s submission dated date requesting a ruling on the application of sec_2055 of the internal_revenue_code to the judicial reformation of trust facts the facts and representations are as follows decedent created trust as a revocable_trust on date trust became irrevocable on date the date of decedent’s death article v of trust provides that upon the death of decedent after the payment of decedent’s debts and expenses and the distribution of certain tangible_personal_property to niece the residuary assets of trust shall be distributed to foundation subject_to the provisions of article i of trust foundation is an organization described in sec_501 family_member is an elderly relative of decedent born on date article i of trust in relevant part provides for the trustee to pay for the health costs of family_member for the duration of family member’s life and the burial expenses upon family member’s death article i further provides that at the time trust was executed family_member resided in an assisted living facility and had monthly expenses of dollar_figurea article i anticipates that family member’s expenses may increase and directs the trustee to provide any necessary funds and authorizes the invasion of principal although trust as drafted provides for a specified distribution to an individual for life followed by an irrevocable remainder_interest to be paid over to charity the noncharitable interest is not in the form of a sum certain or fixed percentage that is payable at least annually as is required for trust to qualify as a charitable_remainder_annuity_trust or charitable_remainder_unitrust under sec_664 additionally trust as drafted does not include certain administrative provisions required for trust to qualify as a charitable_remainder_trust under sec_664 therefore under the original trust instrument foundation’s remainder_interest does not qualify for the estate_tax deduction for charitable transfers allowed under sec_2055 the executor of decedent’s estate retained a valuation expert to determine the value of family member’s interest by considering the foreseeable and ascertainable costs to fulfill the distribution standard under the original trust instrument using the information from the expert’s report the executor of decedent’s estate filed a petition in court to reform trust under state law in order to qualify trust as a charitable_remainder_annuity_trust under sec_664 the petition was filed on date before the estate’s united_states estate and generation-skipping_transfer_tax return form_706 was timely filed a guardian ad litem was appointed by court to represent the interests of plr-134647-10 family_member a hearing was held and on date court issued order determining in relevant part that a all interested and necessary parties were before the court or in the case of the attorney_general of state waived the right to be heard b under state law the distribution language relating to family_member is an ascertainable distribution standard requiring distributions for family member’s health support and maintenance during family member’s lifetime and c court has the authority to modify trust pursuant to state statute and court’s construction of trust court ordered that trust be reformed as requested and that such reformation shall be effective upon the date of decedent’s death contingent upon the issuance of a private_letter_ruling from the internal_revenue_service service holding that the reformation constitutes a qualified_reformation under sec_2055 under trust as conditionally reformed pursuant to court’s order article v of trust provided that the residuary assets of trust shall be distributed to family_member crat as created by article xiii of trust article xiii of trust provided in relevant part as follows paragraph of article xiii of trust provides that family_member crat is intended to qualify as a crat within the meaning of sec_664 and revproc_2003_57 2003_1_cb_257 to the extent any other provision of trust is in conflict with article xiii the provisions of article xiii control after funding of family_member crat no trust assets shall be distributed from the trust for the payment of any estate or inheritance taxes paragraph of article xiii of trust provides that the annuity amount is equal to percent of the initial net fair_market_value of all property passing to the trust for the duration of the annuity period the trustee shall pay b percent of the annuity amount to family_member and c percent of the annuity amount to foundation the first day of the annuity period shall be the date of decedent’s death and the last day of the annuity period shall be the date of family member’s death paragraph of article xiii provides that although the obligation to pay the annuity amount commences with the date of decedent’s death the trustees may defer payment until the end of the taxable_year in which the respective trust is completely funded paragraph of article xiii provides that the trustee shall prorate the annuity amount on a daily basis for any short taxable_year paragraph of article xiii provides that at the termination of the annuity period the trustee shall distribute all of the then principal and income of the trust other than any annuity amount due family_member or family member’s estate and foundation to foundation if foundation is not an organization described in sec_170 and sec_2055 at the time then the trustee shall distribute the amount to one or more organizations plr-134647-10 described in sec_170 and sec_2055 as the trustee shall select in the trustee’s sole discretion paragraph of article xiii prohibits additional contributions after the initial contribution paragraph of article xiii prohibits the trustees from engaging in any act of self-dealing as defined in sec_4941 making any taxable_expenditures as defined in sec_4945 paying any amount other than the annuity amount for less than full and adequate_consideration to or for_the_use_of any person other than an organization described in sec_170 sec_170 sec_2055 and sec_2522 retaining any excess_business_holdings as defined in sec_4943 and making any investments that would subject a_trust to tax under sec_4944 on date the executor of decedent’s estate submitted a request for a private_letter_ruling to the service the service determined that the method used to value the non-charitable beneficiary’s interest under the original trust instrument was not reasonable after taking into consideration the service’s assessment the estate’s valuation expert determined a revised value for family member’s interest under the original trust instrument in the report the valuation expert considered the reasonable and foreseeable costs of health maintenance and support using actual records of expenses cost estimates provided by the local funeral home publicly available interest rates aarp studies of nursing home rate increases and bank trustee representations of administrative costs based on the revised valuation of the noncharitable interest decedent’s estate filed plaintiff’s motion to modify order on date seeking an adjustment to the percentage of the annuity amount payable to family_member and a corresponding adjustment to the percentage of the annuity amount payable to foundation a second hearing was held on date and court issued a second amended order on date approving the estate’s motion under trust as conditionally reformed pursuant to court’s second amended order all of the provisions of family_member crat are identical to those included in the trust reformed pursuant to court’s original order on date however the percentages of the percent annuity amount payable to family_member and foundation in paragraph of article xiii of trust have been changed to d percent and e percent respectively you have requested the following rulings the judicial reformation of trust is a qualified_reformation for purposes of sec_2055 plr-134647-10 a deduction is allowable under sec_2055 for the present_value of the remainder_interest in family_member crat passing to foundation law and analysis sec_2055 provides that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises and transfers to or for_the_use_of any corporation or certain other organizations organized and operated exclusively for religious charitable scientific literary or educational_purposes sec_2055 provides that where an interest in property passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest that is extinguished upon the decedent's death in the same property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in sec_2055 no deduction is allowed under sec_2055 for the interest that passes or has passed to the person or for a use described in sec_2055 unless in the case of a remainder_interest the interest is in a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 in the case of an interest other than a remainder_interest the interest must be in the form of a guaranteed annuity or a fixed percentage distributed annually of the net fair_market_value of the trust assets determined annually sec_2055 provides that a deduction shall be allowed under sec_2055 with respect to any qualified_reformation sec_2055 provides that the term qualified_reformation means a change_of a governing instrument by reformation amendment construction or otherwise that changes a reformable_interest into a qualified_interest but only if- i any difference between i the actuarial value determined as of the date of the decedent's death of the qualified_interest and ii the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest ii in the case of i a charitable_remainder interest the nonremainder interest before and after the qualified_reformation terminated at the same time or ii any other interest the reformable_interest and the qualified_interest are for the same period and iii the change is effective as of the date of the decedent's death plr-134647-10 sec_2055 provides that the term reformable_interest means any interest for which a deduction would be allowable under sec_2055 at the time of the decedent's death but for sec_2055 sec_2055 provides in part that the term reformable_interest does not include any interest unless before the remainder vests in possession all payments to persons other than an organization described in sec_2055 are expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property sec_2055 provides in part that sec_2055 does not apply to any interest if a judicial proceeding is commenced to change the interest into a qualified_interest not later than days after the last date including extensions for filing an estate_tax_return if an estate_tax_return is required to be filed sec_2055 provides that the term qualified_interest means an interest for which a deduction is allowable under sec_2055 sec_2055 provides that the deduction referred to in sec_2055 shall not exceed the amount of the deduction that would have been allowable for the reformable_interest but for sec_2055 in this case the charitable_remainder interest in trust is a reformable_interest under sec_2055 as originally drafted trust provided for a charitable_remainder interest that was presently ascertainable and severable from the noncharitable interest see sec_20_2055-2 of the estate_tax regulations accordingly the remainder_interest passing to foundation would have qualified for an estate_tax charitable deduction under sec_2055 but for the requirements of sec_2055 and sec_664 in addition the reformation proceeding was commenced within the time prescribed in sec_2055 so the requirement in sec_2055 does not apply to exclude foundation’s interest as a reformable_interest further the reformation satisfies the requirements for a qualified_reformation under sec_2055 the actuarial value of the charitable_remainder interest in family_member crat will not differ by more than percent from the actuarial value of those interests provided for prior to reformation determined under sec_7520 using reasonable valuation assumptions in addition under the terms of family_member crat family member’s interest will terminate at the same time as it would have terminated under the terms of the original trust instrument finally the reformation will be effective as of the date of decedent's death accordingly based on the information submitted and representations made we conclude that the reformation of trust as described above constitutes a qualified_reformation within the meaning of sec_2055 provided the reformation is effective plr-134647-10 under state law we further conclude that an estate_tax charitable deduction is allowable under sec_2055 for the present_value of the charitable_remainder interest as determined under sec_20_2055-2 provided family_member crat qualifies as a charitable_remainder_annuity_trust described in sec_664 the amount of the deduction is subject_to the limitation in sec_2055 if applicable the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely leslie h finlow senior technician reviewer branch office_of_chief_counsel passthroughs special industries enclosure
